Citation Nr: 1827300	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to October 2, 2015.

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to January 2008 and his decorations include a Combat Infantryman Badge.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and San Diego, California, respectively.  The San Diego RO maintains jurisdiction in this claim.  

The claim was remanded by the Board in June 2015 for additional development.  

The Veteran is in receipt of a 100 percent disability rating for service-connected PTSD, effective October 2, 2015, and as such, consideration of an increased disability rating, to include TDIU, beginning on that date is moot.  


FINDINGS OF FACT

1.  Prior to October 2, 2015, the Veteran's PTSD manifested by occupational and social impairment with deficiencies in most areas, such as social relations, occupational functioning, and mood without total social impairment.

2.  Prior to October 2, 2015, the Veteran's PTSD precludes him from securing or following substantially gainful employment consistent with his education and occupational experience.
  

CONCLUSIONS OF LAW

1.  Prior to October 2, 2015, the criteria for a disability rating of 70 percent for PTSD, but no higher, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2017).

2.  For the period prior to October 2, 2015, the criteria for entitlement to TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating: PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran contends that his current service-connected PTSD is worse than rated.  As noted above, his disability is rated as 50 percent disabling prior to October 2, 2015, and as 100 percent disabling from that day forward.  Acquired psychiatric disorders such as PTSD are evaluated under (Diagnostic Code) DC 9411 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Based on the evidence of record, the Board concludes that a 70 percent disability for PTSD, but no higher, is warranted throughout the entire appellate period prior to October 2, 2015.  The medical and lay evidence of record indicate that symptoms of PTSD included chronic sleep impairment, nightmares, anxiety, depressed mood, decreased motivation, diminished interest in activities, difficulty concentrating, intrusive thoughts, hypervigilance, difficulty obtaining and maintaining effective relationships, isolative behavior, panic attacks, memory impairment, difficulty adapting to stressful situations, and decreased socialization throughout the entire appellate period.  These symptoms more approximate those listed in the criteria for a 70 percent rating.

In considering the period prior to June 5, 2012, the Board finds that the evidence demonstrates social and occupational impairment that more nearly approximates a 70 percent disability rating.  In making this determination, the Board finds significant VA treatment records where the Veteran consistently was found with depressed and/or anxious mood throughout this period.  While there was evidence of improvement in the Veteran's symptoms at times, particularly with his mood, this was attributed solely to medication use or his new relationship.  

Regarding social impairment, the Veteran consistently endorsed feelings of isolation and detachment from others, diminished interest in activities, and impaired concentration.  The Veteran consistently described how he preferred to be alone and sought out activities where he did not have to interact with others.  During an October 2011 VA examination, the Veteran reported how he avoided people and social activities due to a diminished interest and preference for isolation and that he rarely saw anyone other than his roommate, with whom he served in the military.  He also reported that his relationship with his wife ended about one year after he returned from military service.  The Veteran's girlfriend also submitted multiple statements describing the Veteran's inability to be around crowds, his social isolation, and his inability to communicate in social situations.  

Regarding occupational impairment, the Veteran was unemployed throughout the claim and consistently stated that he was unable to work due to his significant difficulty concentrating, diminished motivation and interest in working, and difficulty being around and trusting people.  The Veteran's girlfriend confirmed his reports.  VA treatment records and the lay statements of record document how the Veteran attempted to start college, but was unable to handle being around people and handle the stress.  A July 2013 statement from the Veteran's girlfriend stated that the Veteran had recently attempted to start college again, but found himself unable to deal with the students and teachers due to his anxiety, irritability, severe mood swings, and anger symptoms.  The Veteran's VA treatment provider reported during this time that the Veteran would need to work towards being able to work or go to school.  

The Board acknowledges a 2011 and 2013 VA examiner concluded that the Veteran's PTSD symptoms resulted in reduced reliability and productivity; however, considering the complete record, including the Veteran's symptoms prior to his medication changes, and given the level of social and occupational impairment reported during the VA examinations, the Board finds that the Veteran's level of impairment due to PTSD symptoms is more severe than summarized by the VA examiner.  

Based on the foregoing, the Board concludes that a 70 percent disability rating is warranted for the appellate period prior to October 2, 2015.  

Regarding the next highest disability rating, a 100 percent rating, prior to October 2, 2015, the Board finds that there have been few reports of the symptoms listed in the criteria for a 100 percent rating.  The evidence, including 2011 and 2013 VA examinations and VA treatment records, indicates that his speech tone and rate have consistently been clear or within normal limits, his thought process and content logical and goal-oriented, and his judgment, insight, and impulse control unimpaired.  

Additionally, the Board finds that there is insufficient evidence to show that a 100 percent rating is warranted as total overall social impairment has not been demonstrated.  Mauerhan, 16 Vet. App. at 436.  While the Veteran pursued a divorce from his wife, he started and maintained a relationship with his girlfriend throughout most of this period.  Although both the Veteran and his girlfriend reported how his PTSD symptoms negatively impacted their relationship, they maintained that relationship throughout this period and also had a son.  Moreover, there is some evidence that the Veteran still participated in some social activity.  For example, a May 2013 statement from the Veteran's girlfriend described how they went to Disneyland together with her brother and his girlfriend.  While the Veteran preferred to limit his social interaction, it appears that during this period on appeal, he still participated in some social activities and was not totally socially impaired.  

Throughout this period on appeal, the Veteran has been found to be able to perform all activities of daily living, maintain minimum personal hygiene, and handle his financial affairs.  He has consistently denied hallucinations or delusions throughout the appellate period.  Moreover, he consistently denied homicidal or suicidal ideation upon VA examination and treatment and has not been demonstrated with grossly inappropriate behavior.  Although some memory impairment was reported, it was described as mild.  There has never been evidence of disorientation to time or place or memory loss for names of close relatives, his own occupation, or his own name.  Moreover, at no time has the Veteran reported or the medical evidence demonstrated the other severe symptoms listed in the rating criteria, such as obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, or speech that is intermittently illogical, obscure, or irrelevant.

Given the evidence above, the Board concludes that the Veteran's symptoms do not more nearly approximate a 100 percent schedular disability rating and have not at any time during the appellate period.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9411.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his psychiatric disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Notably, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

A 100 percent disability was granted, effective October 2, 2015.  As such, the issue of entitlement to TDIU beginning on that date is moot as TDIU cannot be awarded where a total disability rating is otherwise in effect.  See Vitesse v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim for TDIU presupposes that the rating for the service connected conditions is less than 100 percent).  Therefore, the relevant period on appeal for consideration of TDIU is the period prior to that date.  

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

By this decision, the Veteran's service-connected PTSD is found to be 70 percent disabling.  Thus, the Veteran meets the percentage requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) (2017).  The remaining question is whether his service-connected PTSD precludes gainful employment for which his education and occupational experience would otherwise qualify him prior to October 2, 2015.  
As explained above, the medical evidence demonstrates the Veteran was unemployed throughout the claim and consistently stated that he was unable to work due to his significant irritability, anxiety, anger issues, decreased motivation and interest, and difficulty concentrating.  The evidence also demonstrates that the Veteran attempted to pursue a college education during this period, but was unable to due to his PTSD symptoms.  Finally, the Veteran's VA treatment provider reported during this time that the Veteran would need to work towards being able to work or go to school.  

Based on the forgoing, the Board finds that TDIU is warranted throughout the appellate period prior to October 2, 2015.  


ORDER

A 70 percent rating, but no more, is granted for PTSD for the period prior to October 2, 2015, subject to the laws and regulations governing the payment of monetary benefits

TDIU is granted for the period prior to October 2, 2015.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


